Citation Nr: 0737426	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-39 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
March 1982.  He also has verified National Guard service from 
September 1981 to May 1996, with a period of active duty for 
training from March 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.  That rating decision also denied 
entitlement to service connection for hypertension and for 
the removal of the right testicle; the veteran filed a timely 
notice of disagreement with respect to all three issues.  The 
veteran's VA Form 9, Substantive Appeal, however, 
specifically indicated that he wished to appeal only the 
hiatal hernia and testicle removal issues.  By rating 
decision dated in June 2006, service connection was 
established for right orchiectomy, effectuating a total grant 
of the benefit sought on appeal.  The sole remaining 
appellate issue, therefore, is entitlement to service 
connection for hiatal hernia.


FINDING OF FACT

A current diagnosis of hiatal hernia is not demonstrated by 
the record.


CONCLUSION OF LAW

Hiatal hernia was not incurred or aggravated in the veteran's 
active duty service or active or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January and February 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him, and to send in any medical evidence he may 
have.  In June 2006, he was advised of the methods for 
establishing initial disability ratings and effective dates.  
Although this notice was delivered after the initial denial 
of the claim, and the AOJ has not subsequently readjudicated 
it, because service connection is denied, any question as to 
these issues is moot, and there can be no failure to notify 
prejudice to the veteran.  Thus, the veteran has been able to 
participate effectively in the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for hiatal hernia, which 
he contends initially manifested in service during a period 
of active duty for training.  In support of his claim, the 
veteran submitted a periodic National Guard physical exam 
report, dated in June 1985, which referenced chest pain 
referable to occasional symptomatic hiatal hernia.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to National Guard service, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  

In May 2005, the veteran underwent a VA examination, complete 
with an upper gastrointestinal (GI) study.  He presented with 
complaints of chest pain upon heavy lifting, which he 
associated with the referenced hiatal hernia in service.  
Upon examination and review of the upper GI, the examining 
physician found that the veteran did not, in fact, have a 
current hiatal hernia.  

Compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997).  In the absence of a 
current clinical diagnosis, service connection for hiatal 
hernia must be denied.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.

ORDER

Entitlement to service connection for hiatal hernia is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


